Exhibit 10.5
Personal and Confidential
November 3, 2008
Mr. Paul Kerrigan
c/o Brookfield Homes Corporation
181 Bay Street, Suite 300
Toronto, ON M5J 2T3
Dear Paul:
Further to our discussions related to your departure, we would like to outline
the following financial and other arrangements related to your departure from
Brookfield Homes Corporation (“Brookfield”):

  1.   You will remain on our payroll and continue to receive your regular
remuneration and full benefits in the normal way until November 28, 2008 (the
“Departure Date”).     2.   The following will be paid to you with the first pay
following the Departure Date:

  a.   A payment of $575,000.     b.   A $15,000 payment into your Registered
Retirement Savings Plan (“RRSP”).     c.   Any outstanding vacation entitlement
which will be reconciled and paid to you from 2008.

  3.   Commencing on November 28, 2008 and until the earlier of either the date
you find Alternate Employment or August 29, 2009, you will continue to receive
your “Salary” (defined as $420,000 per annum), health, and dental, and life
insurance benefits (including Medcan assessment and fitness reimbursement). For
the purpose of this agreement “Alternate Employment” is intended to cover any
full-time employment, part-time employment or consulting arrangements. Long Term
Disability and Accidental Death and Dismemberment benefits will cease on your
Departure Date. You may choose to convert your life insurance as per the plan
particulars within 31 days of the end of coverage. Also, please be advised that
Brookfield reserves the right to add/delete or modify all or any portions of the
benefit plan during the aforementioned period up to November 28, 2008.     4.  
(a) If Alternate Employment commences prior to August 29, 2009, your salary,
health, dental and life insurance benefits will cease, effective upon the
commencement of Alternate Employment and, at that time you will receive a lump
sum payment equivalent to the sum of 50% of the Salary that would have been paid
to you between the commencement of Alternate Employment and December 29, 2009
and an additional $15,000 payment into your RRSP.

or

 



--------------------------------------------------------------------------------



 



(b) If you have not commenced Alternate Employment prior to August 29, 2009,
your Salary, health and dental benefits will cease on August 29, 2009 and you
will receive a lump sum payment with your final Salary payment equivalent to
$140,000 plus an additional $15,000 payment into your RRSP.

  5.   You will be required to exercise all vested Options to purchase
Brookfield Homes Corporation Common Shares (“Options”) by the earlier of either
your commencement of Alternate Employment or September 30, 2009. You currently
hold a total of 215,000 options of which 70,000 are Vested and 43,000 Unvested
Options scheduled to vest in February 2009. Subject to the Compensation
Committee’s approval:

  a.   Your 43,000 Options will continue to vest until the earlier of either the
date on which you commence Alternate Employment or September 30, 2009; and    
b.   You will be permitted to exercise all Vested Options up to and including
September 30, 2009.     c.   You will have the same rights as any other option
holder until September 30, 2009.

  6.   You currently have 315,221 Deferred Share Units. You are entitled to
redeem the vested units upon Deemed Departure. Also, subject to the Compensation
Committee’s approval:

  a.   For the purpose of this plan, “Deemed Departure” is defined as the date
your salary continuance payments end, (no later then August 29, 2009, under the
terms of this agreement).     b.   All Deferred Share Units except the 132,117
Units (inclusive of dividends) awarded to you on February 1, 2008, will be
vested on November 28, 2008. This will entitle you to redeem 183,104 Deferred
Share Units upon Deemed Departure.     c.   The redemption price will be the
higher of US$13.67 or the closing price on September 9, 2008, and the closing
price on the date of your Deemed Departure.     d.   Within 30 days of your
Deemed Departure (as defined in 6 (a)) you will receive payment related to your
Deferred Share Units.

  7.   In exchange for the payments referred to above, you will provide us with
a Full and Final Release in a form satisfactory to us. Brookfield’s obligations,
as outlined above, will commence upon receipt of an executed copy of the Full
and Final Release.     8.   All payments under this agreement will be made net
of all required withholdings.

In recognition of the above payments and other considerations to be provided by
Brookfield, you agree to:

  1.   Provide a signed copy of this letter to indicate your acceptance of its
terms and conditions.     2.   Provide Brookfield with an original executed
Final Release and Indemnity.     3.   Notify Human Resources of the date on
which you will commence Alternate Employment immediately upon accepting
Alternate Employment.     4.   You will continue to have a fiduciary duty
related to confidential information obtained during your employment with
Brookfield Homes Corporation. You will also be required to notify Human
Resources when you find Alternate Employment.     5.   Return any equipment or
other Company property, as agreed, which you have on loan from Brookfield on
November 28, 2008.

 



--------------------------------------------------------------------------------



 



You further undertake that you have not taken unauthorized copies of any papers
or documents or information in any form.
To signify acceptance, please sign the included copy of this offer and Release
and return to the undersigned by November 17, 2008.
Paul, we thank you for your commitment and dedication to Brookfield Homes
Corporation. Please accept our very best wishes for continued success in your
future endeavors.
Yours truly,
Brookfield Homes Corporation

     
/s/ IAN COCKWELL
 
   
Ian Cockwell
   
President
   

Acknowledgement:
I, Paul Kerrigan, acknowledge that I fully understand and accept the terms set
out in this letter and that this offer is accepted and agreed to this 17thday of
November, 2008.

             
/s/ PAUL KERRIGAN
 
      November 17, 2008
 
   
Paul Kerrigan
      Date    
 
           
/s/ SHANE PEARSON
 
      November 17, 2008
 
   
Witness
      Date    

 